Exhibit 1.1 EXECUTION VERSION GLIMCHER REALTY TRUST Common Shares of Beneficial Interest EQUITY DISTRIBUTION AGREEMENT Dated: May 10, 2013 Table of Contents Page SECTION 1. Description of Securities 1 SECTION 2. Placements 2 SECTION 3. Sale of Placement Securities by Jefferies 3 SECTION 4. Suspension of Sales 4 SECTION 5. Representations and Warranties 4 SECTION 6. Sale and Delivery to Jefferies; Settlement 11 SECTION 7. Covenants of the Company and the Partnership 14 SECTION 8. Payment of Expenses 21 SECTION 9. Conditions of Jefferies Obligations 22 SECTION 10. Indemnification 24 SECTION 11. Contribution 26 SECTION 12. Representations, Warranties and Agreements to Survive Delivery 27 SECTION 13. Termination of Agreement 27 SECTION 14. Notices 29 SECTION 15. Parties 29 SECTION 16. Adjustments for Stock Splits 29 SECTION 17. Governing Law and Time 29 SECTION 18. Effect of Headings 30 SECTION 19. Definitions 30 SECTION 20. Permitted Free Writing Prospectuses 31 SECTION 21. Absence of Fiduciary Relationship 31 i EXHIBITS Exhibit AForm of Placement Notice Exhibit BAuthorized Individuals for Placement Notices and Acceptances Exhibit CCompensation Exhibit DForm of Opinion of Company Counsel Exhibit EOfficer Certificate Exhibit FIssuer Pricing Free Writing Prospectus ii Glimcher Realty Trust Common Shares of Beneficial Interest EQUITY DISTRIBUTION AGREEMENT May 10, 2013 Jefferies LLC 520 Madison Avenue
